Citation Nr: 1755355	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from February 1953 to March 1973.  He died in May 2008.  This matter comes to the Board on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2008; the immediate cause of death was pleural-based lung metastases.

2.  At the time of his death, the Veteran was service connected for lumbar osteoarthritis, bilateral lower extremity radiculopathy, and fractures of the left ulna and radius.

3.  The Veteran was exposed to herbicides during service.

5.  The evidence does not establish that the Veteran's melanoma either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA provided the required notice, which informed the Appellant of all the elements required by the Pelegrini II Court as stated above.  The notice also complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 F.3d 1311 (2007) insofar as notifying the Appellant of all elements of her claim, including the downstream effective date element, and Hupp.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, service personnel records, and private medical records.  
 
In June 2017, the Board remanded the Appellant's claim to obtain a medical nexus opinion.  VA obtained this opinion in August 2017, so VA has complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

Service Connection - Background Law

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A.  § 1113; 38 C.F.R. §§ 3.307, 3.309.  

When it is established that a Veteran was exposed to herbicides while in service and that Veteran subsequently develops one of a list of diseases, to a degree of 10 percent or more, the disorder shall be presumed to have been incurred during service absent affirmative evidence showing that the disease was not incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. 3.307(a)(6),(d), 3.309(e).


Merits Analysis

The Appellant contends that Agent Orange or other herbicide exposure caused the Veteran to develop malignant melanoma and "lung cancer," the causes of death listed on his death certificate.  Specifically, the State of Oklahoma listed malignant melanoma as the immediate cause of death, which was due to or as a consequence of "lung cancer."  

The Board finds, upon review of the medical evidence and the August 2017 post-mortem VA medical opinion, that the State of Oklahoma erred in completing the death certificate.  First, the State correctly notes that the Veteran developed melanoma five years prior to his death, and "lung cancer" one year prior to his death.  However, logically, he could not have developed melanoma as a result of "lung cancer" because his melanoma pre-dated his "lung cancer" by four years.  Therefore, it appears the State reversed the order of the causes of death such that "lung cancer" was the immediate cause of death, which was due to or as a consequence of malignant melanoma.  Second, the State incorrectly used the term "lung cancer."  No medical evidence supports the contention - either by the Appellant or the State - that the Veteran had "lung cancer."  Indeed, the post-mortem VA medical opinion explains that the Veteran's melanoma metastasized and spread to his lungs, resulting in "pleural based lung metastases."  This is a simple, yet critical, distinction.  The Veteran did not have "lung cancer."  Instead, he had cancer in his lungs.

This finding frames how the Board must analyze the appeal.  Because the Board has found that the Veteran did not have "lung cancer," the claim must fail on the theory of presumptive service connection under 38 C.F.R. § 3.309(e).  That is, although VA presumes he was exposed to herbicides in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6)(iii), his "pleural based lung metastases" differ from the "cancer of the lung" in 38 C.F.R. § 3.309(e).  Moreover, the Appellant has not argued, nor does the evidence show, that the Veteran's herbicide exposure directly caused the Veteran's melanoma.  For the Appellant's understanding, melanoma, unlike "cancer of the lung," is ineligible for presumptive service connection under 38 C.F.R. § 3.309(e).  Lastly, the Appellant has not argued, nor does the evidence show, that the Veteran's service-connected disabilities at the time he died - lumbar osteoarthritis, bilateral lower extremity radiculopathy, and fractures of the left ulna and radius - contributed to his death.

The Board sympathizes with the Appellant in the loss of her husband.  The Board also deeply appreciates his honorable service to his county.  However, the evidence does not support the Appellant's claim, and the Board must deny the appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


